FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                          December 11, 2020
                        _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                         No. 20-4080
                                                (D.C. No. 4:19-CR-00102-DN-PK-2)
 GRISELDA MUNIZ,                                             (D. Utah)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before PHILLIPS, McHUGH, and CARSON, Circuit Judges.
                   _________________________________

      Griselda Muniz pled guilty to possession with intent to distribute

methamphetamine (21 U.S.C. § 841(a)(1)), and the district court imposed a stipulated

96-month prison sentence. Although her plea agreement included an appeal waiver,

Muniz filed a notice of appeal. She asserts in her docketing statement that her

sentence is unduly harsh. The government has moved to enforce the appeal waiver.

      We will enforce an appeal waiver if (1) “the disputed appeal falls within the

scope” of the waiver; (2) “the defendant knowingly and voluntarily waived [her]


      *
         This panel has determined unanimously that oral argument would not
materially assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
appellate rights”; and (3) enforcing the waiver would not “result in a miscarriage of

justice.” United States v. Hahn, 359 F.3d 1315, 1325 (10th Cir. 2004) (en banc) (per

curiam). The government contends that all three requirements are met in this case.

In her response, through counsel, Muniz “concedes that she has waived her right to

direct appeal.” Aplt. Resp. at 2.

      Based on that concession and our independent review of the record, we grant

the government’s motion to enforce the appeal waiver and dismiss this appeal.


                                           Entered for the Court
                                           Per Curiam




                                           2